Opinion of the Court.
Kirkpatrick C. J.
Upon looking into the transcript and proceedings in this case, it appears that the justice has not entered in his docket the style of action, as by the statute, he is required to do. He calls it an action on agreement to pay money, which is no style of action known 1 in the law.
It appears, further, that the copy of account filed is not against Gibson Ashcroft, the defendant, but against Robert Ashcroft; that the principal item, in this account, is in these words: “ To 1 execution granted by esqr. R. S. Risley, Decr. 10, 1813, for the sum of $28.43 ; costs $1.05 ; interest $7.04.” Then at the bottom of the account, is this note: “ The above account assumed to be paid by Gibson Ashcroft, esq.”
This is altogether irregular; the entry in the docket is wrong; the state of demand is insufficient; it ought to have shewn against *whom the execution was, and how Robert Ashcroft became liable to pay it; and even if it had done all this, it does not set forth how, when, or for *667what consideration Gibson Ashcroft, the defendant, assumed, nor any other circumstance to shew that assumption was good in the law, or in any way obligatory upon him.
Besides all this, the demand is for fifty dollars, and the trial is by a jury of six men.
For all these causes, let the judgment be reversed.